NO. 07-03-0280-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 SEPTEMBER 4, 2003

                        ______________________________


                        THE STATE OF TEXAS, APPELLANT

                                           V.

                          MARTIN RODRIGUEZ, APPELLEE


                      _________________________________

                FROM THE COUNTY COURT OF PARMER COUNTY;

            NO. 9269; HONORABLE BONNIE CLAYTON HEALD, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                   MEMORANDUM


      Pending before this Court is the State’s request to withdraw its notice of appeal by

which it challenges the trial court’s order granting appellee’s motion to suppress. The

request is signed by the Assistant County Attorney of Parmer County. Accordingly,

pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the appeal is
dismissed. Having dismissed the appeal at the request of the State, no motion for

rehearing will be entertained and our mandate will issue forthwith.



                                         Don H. Reavis
                                           Justice

Do not publish.




                                           2